Citation Nr: 0407401	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that, in correspondence dated in September 
2002 and in his January 2003 original claim, the appellant 
appears to also request VA benefits as the surviving child of 
his father.  While it does not appear the RO addressed this 
claim, the claims folder indicates that a separate case file 
may contain this claim.  The Board refers this matter to the 
RO for any further appropriate action.


FINDING OF FACT

The appellant, who was an eight-year-old child at the 
conclusion of World War II, has produced no competent 
evidence that he had recognized military service in the 
United States Armed Forces in the Far East.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant contends, in substance, that as a boy during 
World War II he accompanied his father during his service 
from 1942-1945 as a guerrilla, and that he (the appellant) 
performed duties as a cook, errand boy, spy, and lookout in 
action against the Japanese occupiers of the Philippines.

In his Veteran's Application for Compensation and/or Pension, 
VA Form 21-526, filed in January 2003, the appellant stated 
that he was born in May 1937.  He did not claim any service-
connected disability.  He has also submitted a local 
registrar's certification which documents his birth in May 
1937, and listing as the father the individual whom he has 
stated to have been his father.  He listed his own dates of 
service as extending from April 1942 to December 1945.  He 
submitted a "Certificate of Discharged" (sic), dated in 
January 1970 and signed by several Filipino military 
officers, indicating that he served in a guerrilla unit from 
January 1942 to September 1945.  Also received into the 
record was a Certification of Military Service, dated in 
January 1998, showing that the appellant served in the Army 
of the United States from December 1945 to May 1946.

In addition, he submitted an Army of the United States 
Separation Qualification Record showing that his father 
served in the New Philippine Scouts from August 1946 to April 
1949.  A Certificate of Burial in the record shows that the 
appellant's father died in December 1987.

II.  Analysis

A.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  We are 
also aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision. 

In the present case, however, the Board believes the 
applicable facts and law do not warrant further notice and/or 
development pursuant to the VCAA.  As will be shown in the 
discussion below, the appellant's lack of basic eligibility 
for any VA benefits is so clear that there can be no 
prejudice in not engaging in further VCAA notice or action.  
See, e.g., Valaio v. Principi, 17 Vet. App. 229, 231-32 
(2003), holding that any error in applying the VCAA is 
nonprejudicial where the facts are not in dispute and the 
facts averred could not conceivably lead to a different 
result.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002), to the effect that the VCAA is not applicable to a 
claim in which the law, and not the evidence, is dispositive 
of the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Discussion

The appellant contends that he served with the recognized 
guerrillas in the Philippines during the Japanese occupation 
from 1942 to 1945, under the United States Armed Forces in 
the Far East (USAFFE) with his father.  In essence, he 
asserts that he accompanied his father and other guerrillas 
in opposition to the Japanese military during the World War 
II occupation.  Since the appellant was born in 1937, he 
would have been five years of age in 1942, and eight years 
old in 1945.  He has also submitted a document indicative of 
USAFFE service from December 1945 to May 1946, when he would 
have been nine years of age.

The Board must state that we find the appellant's claim to be 
highly suspect.  He claims status as a veteran for periods of 
time when he was a young child.  However, rather than cast 
further aspersions upon his allegations and his documentary 
evidence, we will assume, strictly for the purposes of the 
present decision, that the appellant did, indeed, have 
recognized service in the Philippine armed forces during 
World War II.

A non-service-connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service-connected disabilities which are not the result of 
his own willful misconduct, and who satisfies certain income 
and net worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A "veteran" is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
Service as a guerrilla under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c), (d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

With regard to the documents submitted by the appellant, the 
Board notes that the Philippine government has its own laws 
and regulations, which permit recognition of military service 
for purposes of that nation's benefits, which is not 
recognized by the U.S. Armed Forces for purposes of VA 
benefits.  The documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service for VA benefits purposes, as they are not 
official documents from the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of the appellant's service for 
the purpose of receiving VA benefits.  

In any event, however, even if the appellant's proffered 
documents validly showed recognized service from 1942 to 1946 
(during which time he was a young child), and even if the 
U.S. military were to recognize that alleged service, that 
period of service would still fail to render him eligible for 
non-service-connected disability pension benefits.  As noted, 
service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension.  38 U.S.C.A. § 
107(a); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

Thus, the appellant's alleged service cannot constitute 
active military, naval, or air service for purposes of 
establishing entitlement to non-service-connected disability 
pension.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 
3.1(d), 3.3(a)(3).  Thus, the appellant has no basic 
eligibility for VA non-service-connected pension benefits.  
For this reason, the claim of entitlement to VA pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, supra.


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




[NEW APPEALS NOTICE, VA FORM 4597 (June 2003) ATTACHED]



